Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the best prior arts either alone or in combination does not anticipate or render obvious the claim as a whole.  The best prior arts are Zhamu, US 20130162216, and Lee, US 20160268627.  Zhamu is relied on to disclose a capacitor-assisted, solid state lithium ion battery having graphene electrode as the capacitor electrode, and lithium material as the battery electrode material.  Zhamu also discloses three separator layer as shown in Figure 3.  However, as shown on the record, Zhamu does not disclose the solid electrolyte layers in combination with having the active material mixing with solid electrolyte materials as to form each of the first and second layers of particles of electrode materials abuts a coextensive surface area of a layer of solid-state electrode comprising of a lithium-ion conducting ionic liquid containing particles of a lithium-ion conducting inorganic solid-state electrolyte.  Lee is relied on to disclose mixing the active material with the solid electrolyte materials but does not disclose the missing limitations as shown above.  For the reasons above, Claims 1-17 and 26-33 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723